17‐775‐cv 
Razzano v. Remsenburg‐Speonk Union Free Sch. Dist., et al. 
                                              
                        UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                              
                                    SUMMARY ORDER 
                                              
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.   
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).    A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 20th day of September, two thousand eighteen. 
 
PRESENT:  ROBERT D. SACK, 
              REENA RAGGI, 
              DENNY CHIN, 
                      Circuit Judges.   

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x 
 
JANICE RAZZANO, 
              Plaintiff‐Appellant, 
 
                    v.                                                                      17‐775‐cv 
                                                                                         
REMSENBURG‐SPEONK UNION FREE 
SCHOOL DISTRICT, KATHERINE 
SALOMONE, THOMAS KERR, LISA FOX, 
KEVIN FREDERICO, CECILIA SPELLMAN‐
FREY, JOEL PETERSEN, in their official and 
individual capacities pursuant to NYEL § 290 
et seq., 
                     Defendants‐Appellees. 
                               
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
 
FOR PLAINTIFF‐APPELLANT:                     JANICE RAZZANO, pro se, East Moriches, 
                                             New York. 
 
FOR DEFENDANT‐APPELLEES:                     JELTJE DEJONG, Devitt Spellman Barrett, LLP, 
                                             Smithtown, New York.   

               Appeal from the United States District Court for the Eastern District of 

New York (Wexler, J.). 

               UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is VACATED 

and the case is REMANDED.   

               Plaintiff‐appellant Janice Razzano, pro se, appeals the district courtʹs ruling 

entered March 16, 2017, in favor of defendant‐appellee Remsenburg‐Speonk Union Free 

School District (the ʺSchool Districtʺ), dismissing her complaint alleging discrimination 

and retaliation in violation of the Americans with Disabilities Act of 1990, 42 U.S.C. 

§ 1983, and the New York State Human Rights Law.    The judgment memorialized an 

oral ruling dismissing the case ʺpursuant to the decision rendered by the New York 

State Appellate Department, plaintiffʹs failure to respond to requests of her counsel, and 

plaintiffʹs failure to prosecute.ʺ    Appʹx 10.    The district court later clarified that the 

Appellate Divisionʹs decision precluded Razzanoʹs complaint ʺunder the doctrines of 




                                                 2
res judicata and collateral estoppel.ʺ1    Docket Entry 11/13/2017.    We assume the 

partiesʹ familiarity with the underlying facts, the procedural history of the case, and the 

issues on appeal. 

       I.      Failure to Prosecute 

               A district court may dismiss an action ʺ[i]f the plaintiff fails to prosecute 

or to comply with [the Federal Rules of Civil Procedure] or a court order.ʺ    Fed. R. Civ. 

P. 41(b).    This Court reviews Rule 41(b) dismissals for abuse of discretion.    Baptiste v. 

Sommers, 768 F.3d 212, 216 (2d Cir. 2014).    Although review for abuse of discretion 

ʺsuggests great deference,ʺ this Court recognizes that ʺdismissal is a harsh remedy and 

is appropriate only in extreme situations.ʺ    Lucas v. Miles, 84 F.3d 532, 535 (2d Cir. 

1996).    In reviewing a Rule 41(b) dismissal, we consider five factors:   

               (1) the duration of the plaintiffʹs failure to comply with the court 
               order, (2) whether plaintiff was on notice that failure to comply 
               would result in dismissal, (3) whether the defendants are likely to 
               be prejudiced by further delay in the proceedings, (4) a balancing of 
               the courtʹs interest in managing its docket with the plaintiffʹs 
               interest in receiving a fair chance to be heard, and (5) whether the 
               judge has adequately considered a sanction less drastic than 
               dismissal.     

Baptiste, 768 F.3d at 216 (quoting Lucas, 84 F.3d at 535).    ʺNo single factor is generally 

dispositive,ʺ and we review the dismissal ʺin light of the record as a whole.ʺ    Id.     



1       See United States v. Spallone, 399 F.3d 415, 421 (2d Cir. 2005) (ʺ[W]here an order or judgment 
is unclear, a court retains inherent authority to interpret ambiguities.ʺ).     

                                                  3
               Although ʺ[w]e do not expect district courts to make exhaustive factual 

findings,ʺ when the district court does not refer to any of the above factors, as is the case 

here, this Court will conduct its own analysis.    Id. at 217.    We cannot, however, 

confidently do so here because conferences pertinent to that analysis were not recorded 

or transcribed, precluding us from determining what statement Razzanoʹs counsel 

made to secure the initial stay of discovery.    Documents submitted to this Court have 

been equivocal.    Compare Defs.ʹ Mar. 21, 2017 Letter, Docket No. 31 (stating that 

plaintiffʹs counsel had represented that the federal case would be withdrawn if the state 

appeal was unsuccessful), with Letter Requesting Stay, Docket No. 22 (requesting stay, 

but not stating that case would be withdrawn), and Appellantʹs Br. at 23 (asserting that 

plaintiff never intended to abandon federal case).    Accordingly, because the judgment 

by itself does not support the sanction of dismissal, we hereby vacate the judgment of 

dismissal and remand for reconsideration of the issue on a more fully developed 

record.2 

 

 




2       We recognize the challenges this presents for the district court, given Judge Wexlerʹs 
passing and the need for reassignment to a new judge.    Nevertheless, the district court is better 
situated than this Court to develop the record and assess the propriety of dismissal in the first 
instance. 

                                                 4
       II.     Preclusion 

               Insofar as the district court also invoked collateral estoppel and res 

judicata to support dismissal, we again confront record deficiencies. 

               Collateral estoppel, or issue preclusion, bars the re‐litigation of an issue 

that was previously decided, regardless of whether the two suits are based on the same 

cause of action.    Postlewaite v. McGraw‐Hill, 333 F.3d 42, 48 (2d Cir. 2003).    We apply 

New York collateral estoppel law.    Sullivan v. Gagnier, 225 F.3d 161, 166 (2d Cir. 2000).   

The Section 3020‐a proceeding resulting in Razzanoʹs termination was ʺan 

administrative adjudication that must be given [issue] preclusive effect.ʺ    Burkybile v. 

Bd. of Educ. of Hastings‐On‐Hudson, 411 F.3d 306, 311‐12 (2d Cir. 2005).    Issue 

preclusion, however, applies only if ʺ(1) the identical issue necessarily was decided in 

the prior action and is decisive of the present action, and (2) the party to be precluded 

from relitigating the issue had a full and fair opportunity to litigate the issue in the prior 

action.ʺ    Evans v. Ottimo, 469 F.3d 278, 281 (2d Cir. 2006) (citing Kaufman v. Eli Lilly & 

Co., 65 N.Y.2d 449, 455‐56 (1985)). 

               The School District, as the party asserting issue preclusion, ʺbears the 

burden of showing with clarity and certainty what was determined by the prior 

judgment,ʺ and we will give the Appellate Division decision issue preclusive effect 

ʺonly if it is quite clear that this requirement has been met.ʺ    Postlewaite, 333 F.3d at 49 


                                                5
(emphasis in original) (internal quotation marks omitted).    When the School District 

informed the district court of the Appellate Divisionʹs November 9, 2016 decision 

(Razzano having failed to comply with a court order requiring her to do so), it did not 

specifically move for dismissal on grounds of collateral estoppel and provided no 

record from the state administrative or court proceeding.    The only record provided 

was a copy of the Appellate Division decision.3    In its brief to this Court, the School 

District concedes that ʺwithout the [§] 3020‐a decision or transcript, we cannot 

determine the nature and/or scope of [Razzanoʹs] arguments in her defense, and cannot 

conclude with certainty the extent of the identity of the issues which would require 

preclusion.ʺ    Appelleeʹs Br. at 13.    In these circumstances, a collateral estoppel 

dismissal was premature. 

               As for res judicata, New York uses a ʺtransactional approachʺ such that 

ʺonce a claim is brought to a final conclusion, all other claims arising out of the same 

transaction or series of transaction are barred.ʺ    McKithen v. Brown, 481 F.3d 89, 104 (2d 

Cir. 2007) (quoting OʹBrien v. City of Syracuse, 54 N.Y.2d 353, 357 (1981)).    This bar 




3       In rejecting Razzanoʹs termination challenge, the Appellate Division held that the 
hearing officer ʺproperly rejected [Razzanoʹs] defense that the disciplinary proceedings were 
retaliatory in natureʺ and that the ʺevidence of specific incidents of inappropriate, 
unprofessional, or insubordinate conduct . . . demonstrate[d] a separate and independent basis 
for the action takenʺ such that ʺa defense under Civil Service Law § 75‐b cannot be sustained.ʺ   
Razzano v. Remsenburg‐Speonk Union Free Sch. Dist., 41 N.Y.S.3d 72, 74 (2d Depʹt 2016).       

                                                6
applies ʺwithout regard to whether [the subsequent claim] is based upon different legal 

theories or seeks different or additional relief.ʺ    Davidson v. Capuano, 792 F.2d 275, 278 

(2d Cir. 1986).    Res judicata, however, ʺwill not be applied if the initial forum did not 

have the power to award the full measure of relief sought in the later litigation.ʺ    Id. 

              Here, Razzanoʹs state court ʺclaimʺ was her C.P.L.R. § 7511 petition 

challenging the § 3020‐a hearing officerʹs decision.    Razzanoʹs defense to the 

disciplinary charges was that they were retaliatory in violation of Civil Service Law 

§ 75‐B(2)(a), see Razzano, 41 N.Y.S.3d at 74, but Razzano did not assert the claims she 

raised in her district court complaint (under the ADA, § 1983, and the New York State 

Human Rights Law) for which she sought monetary damages, equitable relief, and 

attorneyʹs fees and costs.    It appears, therefore, that neither the administrative hearing 

officer nor the Appellate Division had the power to rule on the discrimination claims, as 

Razzano had not raised them in the disciplinary proceeding or in her petition 

challenging the decision.    See Bottini v. Sadore Mgmt. Corp., 764 F.2d 116, 121 (2d Cir. 

1985) (holding that a court reviewing a C.P.L.R. § 75 motion has a ʺnarrow scope of 

reviewʺ such that a plaintiffʹs religious discrimination claim could not be fully reviewed 

on the merits).    Accordingly, dismissal on res judicata grounds was unwarranted. 

               

               


                                              7
             We have considered Razzanoʹs remaining arguments and find them to   

be without merit.    Accordingly, we VACATE the judgment of the district court and 

REMAND for further proceedings consistent with this order. 

                                       FOR THE COURT:   
                                       Catherine O=Hagan Wolfe, Clerk of Court 




                                          8